DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are subject under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed  has been entered.

 				Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 8, 21, 22, 27,28, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asa (US 2016/0127275 A1) in view of Jocha (US 20130010600 A1). 

Regarding Claim 1, ASa (US 2016/0127275 A1)teaches a network interface device comprising: a plurality of components to process a flow of data one after another in an order (see para 0010 “the system 100 includes a packet processing pipeline 102 configured to process data packets.. The pipeline 102 may be implemented as a sequence of any number of stages, e.g., stage 1, stage 2, . . . to stage "n`. Any of the stages may include configuration registers, memories, databases, or other configuration element”)
a control component to provide a control packet to the plurality of components, where in the control packets includes one or more control messages to change a configuration of one or more of the plurality of components when arranged in the order (see para 0010 “The system 100 includes a packet processing pipeline 102 ("pipeline 102") configured to process data packets. The pipeline 102 may be implemented as a sequence of any number of stages, e.g., stage 1, stage 2, . . . to stage "n`. Any of the stages may include configuration registers, memories, databases, or other configuration elements.” 0012 “the configuration command 114 may specify configuration changes to the pipeline 102 according to a predefined packet format”; see para 0013 “ the queue control circuitry 116 may control whether data packets or configuration commands 114 enter the pipeline 102. The configuration commands 114 ..initiates configuration of pipeline 102 by directing the configuration commands 114 through the pipeline interface 110 and into pipeline 102 (206). [pipeline includes stages and each stage includes configuration element, these configuration element are interpreted as plurality of components; configuration command 114 may specify configuration changes implies configuration command is a control message that changes the configuration ]
wherein the control component is configured to provide the control packet in the flow of data to be processed by the plurality of components such that the plurality of components receive the one or more control messages one after another in the order (see para 0019 “The configuration commands flow through the pipeline 102 and cause changes to the memories that constitute the configuration elements. Configuration commands enter the pipeline 102 as special types of packets, and for each configuration command, the command packet identification output 124 set. A configuration command passes through the pipeline 102 like the data packets 112”). [ flowing through pipeline is interpreted as transmitting configuration command to plurality of components one after another in order]
Asa doesn’t teach When the plurality of components in the flow are configured to output the control  packet; and the control component is configured to receive the control packet output by the plurality of components. 
Jocha teaches When the plurality of components in the flow are configured to output the control packet (see para 0092 “Switch 907A handles the OAM packet through the packet processing pipeline implemented by the OpenFlow switch module as described herein above…. after processing the OAM packet in the packet processing pipeline, sends a monitor response message to the OpenFlow controller”; see fig 9 [ fig 9 shows OAM module is part of the open flow controller that transmit the OAM packet though pipeline and response message is message transmitted from the component 907Z to the open flow controller]; and the control component is configured to receive the control packet output by the plurality of components (see para 0092 “after processing the OAM packet in the packet processing pipeline, sends a monitor response message to the OpenFlow controller; see para 0095 “OpenFlow switch 907Z receives the OAM packet and processes it according to the configuration of its packet processing pipeline 911Z in the OpenFlow switch module. In addition, the protocol agent 909Z sends a copy of the OAM packet to the OpenFlow controller 901 along with the matched flow table entry and group table entry data, including counters and the associated metric data for the OAM packet and associated OpenFlow data flow. This information is sent to the OpenFlow controller 901 in a monitor response message.”)[ a monitor response message is control packet output by plurality of components 907A..907Z]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine  the control component is configured to receive the control packet output by the plurality of components in the system of Asa. The motivation is to return a result of the requested OAM function (Jocha: See para 0008)

Regarding Claim 21, ASa (US 2016/0127275 A1)teaches a method in a network interface device comprising: a plurality of components to process a flow of data one after another in an order (see para 0010 “the system 100 includes a packet processing pipeline 102 configured to process data packets.. The pipeline 102 may be implemented as a sequence of any number of stages, e.g., stage 1, stage 2, . . . to stage "n`. Any of the stages may include configuration registers, memories, databases, or other configuration element”)
Providing by a control component one or more control messages to the plurality of components to change a configuration of one or more of the plurality of components when arranged in the order (see para 0010 “The system 100 includes a packet processing pipeline 102 ("pipeline 102") configured to process data packets. The pipeline 102 may be implemented as a sequence of any number of stages, e.g., stage 1, stage 2, . . . to stage "n`. Any of the stages may include configuration registers, memories, databases, or other configuration elements.” 0012 “the configuration command 114 may specify configuration changes to the pipeline 102 according to a predefined packet format”; see para 0013 “ the queue control circuitry 116 may control whether data packets or configuration commands 114 enter the pipeline 102. The configuration commands 114 ..initiates configuration of pipeline 102 by directing the configuration commands 114 through the pipeline interface 110 and into pipeline 102 (206). [pipeline includes stages and each stage includes configuration element, these configuration element are interpreted as plurality of components; configuration command 114 may specify configuration changes implies configuration command is a control message that changes the configuration ]wherein the control component is configured to provide the one or more control messages in the flow of data to be processed by the plurality of components such that the plurality of components receive the one or more control messages one after another in the order (see para 0019 “The configuration commands flow through the pipeline 102 and cause changes to the memories that constitute the configuration elements. Configuration commands enter the pipeline 102 as special types of packets, and for each configuration command, the command packet identification output 124 set. A configuration command passes through the pipeline 102 like the data packets 112”). [ flowing through pipeline is interpreted as transmitting configuration command to plurality of components one after another]
Asa doesn’t teach When the plurality of components in the flow are configured to output the control  packet; and the control component is configured to receive the control packet output by the plurality of components. 
Jocha teaches When the plurality of components in the flow are configured to output the control packet (see para 0092 “Switch 907A handles the OAM packet through the packet processing pipeline implemented by the OpenFlow switch module as described herein above…. after processing the OAM packet in the packet processing pipeline, sends a monitor response message to the OpenFlow controller”; see fig 9 [ fig 9 shows OAM module is part of the open flow controller that transmit the OAM packet though pipeline and response message is message transmitted from the component 907Z to the open flow controller]; and the control component is configured to receive the control packet output by the plurality of components (see para 0092 “after processing the OAM packet in the packet processing pipeline, sends a monitor response message to the OpenFlow controller; see para 0095 “OpenFlow switch 907Z receives the OAM packet and processes it according to the configuration of its packet processing pipeline 911Z in the OpenFlow switch module. In addition, the protocol agent 909Z sends a copy of the OAM packet to the OpenFlow controller 901 along with the matched flow table entry and group table entry data, including counters and the associated metric data for the OAM packet and associated OpenFlow data flow. This information is sent to the OpenFlow controller 901 in a monitor response message.”)[ a monitor response message is control packet output by plurality of components 907A..907Z]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine  the control component is configured to receive the control packet output by the plurality of components in the system of Asa. The motivation is to return a result of the requested OAM function (Jocha: See para 0008)

Regarding claim 2, 22, Asa teaches each of the plurality of components is configured to update its configuration in response to the one or more control messages such that data received after the one or more control messages in the flow of data is processing by the respective component with its update configuration. (See para 0039 “When each stage receives the switch command, control circuitry in each stage may switch the currently active configuration, and each stage changes in sequence as the switch command flows down the pipeline 102. Each data packet following the switch command therefore accesses the new configuration values applicable for processing that packet.”)[ switching the currently active configuration is interpreted as changing the active configuration and data packets follows the new active configuration for processing]

Regarding claim 3, Ana teaches wherein at least one control message provided by the controller control component is configured to cause the plurality of components to define a data pipeline for a respective flow of data (See para 0039 “When each stage receives the switch command, control circuitry in each stage may switch the currently active configuration, and each stage changes in sequence as the switch command flows down the pipeline 102. Each data packet following the switch command therefore accesses the new configuration values applicable for processing that packet.”)[ switching the currently active configuration is interpreted as changing the active configuration and data packets follows the new active configuration for processing] , the data pipeline comprising the plurality of components in the order (see para 0036 “the pipeline 102 includes multiple (e.g., 2) sets of configuration elements.”) 

Regarding claim 27, Asa teaches where in at least one of the plurality of components comprises a processing circuit. (see para 0010 “The pipeline 102 may be implemented as a sequence of any number of stages, e.g., stage 1, stage 2, . . . to stage "n`. Any of the stages may include configuration registers, memories, databases, or other configuration elements… The stages may also include control circuitry (e.g., the control circuitry 104), such as a memory controller”) [ since each stage of the pipeline includes a control circuity, therefore stages with control circuitry are interpreted as plurality of components with processing circuit, where control circuitry is interpreted as processing circuit]

Regarding claim 8, Asa teaches said plurality of components comprise one or more of a field programmable gate array (FPGA), a central processing unit (CPU), a graphic processing unit (GPU) and an Intelligence processing unit (IPU). ( see para 00046 “all or parts of the implementations may be circuitry that includes an instruction processor, such as a Central Processing Unit (CPU), microcontroller, or a microprocessor; an Application Specific Integrated Circuit (ASIC), Programmable Logic Device (PLD), or Field Programmable Gate Array (FPGA)”) 

Regarding claim 28, Asa teaches where in at least one of the plurality of components comprises a streaming processor (see para 0010 “The pipeline 102 may be implemented as a sequence of any number of stages, e.g., stage 1, stage 2, . . . to stage "n`. Any of the stages may include configuration registers, memories, databases, or other configuration elements… The stages may also include control circuitry (e.g., the control circuitry 104), such as a memory controller”) 

Regarding claim 29, Asa doesn’t teach wherein at least part of the control packet outputted by plurality of components is different from the control packet provided to the plurality of components. 
Jocha teaches wherein at least part of the control packet outputted by plurality of components is different from the control packet provided to the plurality of components(see para 0092 “after processing the OAM packet in the packet processing pipeline, sends a monitor response message to the OpenFlow controller; see para 0095 “OpenFlow switch 907Z receives the OAM packet and processes it according to the configuration of its packet processing pipeline 911Z in the OpenFlow switch module. In addition, the protocol agent 909Z sends a copy of the OAM packet to the OpenFlow controller 901 along with the matched flow table entry and group table entry data, including counters and the associated metric data for the OAM packet and associated OpenFlow data flow. This information is sent to the OpenFlow controller 901 in a monitor response message.”)[ a monitor response message is control packet output by plurality of components 907A..907Z]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine  the control component is configured to receive the control packet output by the plurality of components in the system of Asa. The motivation is to return a result of the requested OAM function (Jocha: See para 0008)

Regarding claim 30, Asa doesn’t teach receiving the control packet output by the plurality of components comprises receiving a control packet that differs in part from the control packet provided by the control component to the plurality of components.
	Jocha teaches receiving the control packet output by the plurality of components comprises receiving a control packet that differs in part from the control packet provided by the control component to the plurality of components. (see para 0092 “after processing the OAM packet in the packet processing pipeline, sends a monitor response message to the OpenFlow controller; see para 0095 “OpenFlow switch 907Z receives the OAM packet and processes it according to the configuration of its packet processing pipeline 911Z in the OpenFlow switch module. In addition, the protocol agent 909Z sends a copy of the OAM packet to the OpenFlow controller 901 along with the matched flow table entry and group table entry data, including counters and the associated metric data for the OAM packet and associated OpenFlow data flow. This information is sent to the OpenFlow controller 901 in a monitor response message.”)[ a monitor response message is control packet output by plurality of components 907A..907Z; since response message is in response to OAM message , therefore it is interpreted to be different]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine  the control component is configured to receive the control packet output by the plurality of components in the system of Asa. The motivation is to return a result of the requested OAM function (Jocha: See para 0008)

	
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asa (US 2016/0127275 A1) in view of Jocha (US 20130010600 A1) and further in view of Kodawaki (US 20190347106 A1).

Regarding claim 4, Modified Asa doesn’t teach wherein the at least one control message provided by the controller control component is configured to cause one of creation and configuration of interconnect resources between at least two of the plurality of components to define a data path between at least two components of the data pipeline. 
	Kodawaki teaches wherein the at least one control message provided by the controller control component is configured to cause one of creation and configuration of interconnect resources between at least two of the plurality of components to define a data path between at least two components of the data pipeline. (see para 0018 “data Pipeline 155 comprises one or more DTs 150a-c, as well as Data Pipes 145a-c to connect the DTs 150a-c. In an embodiment, the DPM 125 receives a pipeline definition and creates a Pipeline 155 based on this definition”; This pipeline definition may include a list of the DTs to be used in the pipeline, as well as the ordering of them (e.g., the links or pipes that connect the DTs).”; see para 0020 “whether a DT 150 is shareable is defined based on a variety of factors, including the workload of the DT 150 (e.g., whether it is operating near peak workload, or has additional resources available)[ since definition about resource available or used based on workload, it is interpreted as interconnect resources between two DTs used or available].
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the cause one of creation and configuration of interconnect resources between at least two of the plurality of components to define a data path between at least two components of the data pipeline in the system of Modified Asa. The motivation is to use component in pipeline (Kodawaki: See para 0021)

Claims 9, 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Asa (US 2016/0127275 A1) in view of Jocha (US 20130010600 A1) and further in in view of Sankala (US 20070171839).

Regarding claim 9, 25 Modified Asa doesn’t teach wherein at least one of the plurality of components comprises a component having a socket configured to receive the control packet and to output said control packet.
Sankala teaches at least one of said at least one component comprises a component having a socket configured to receive said control packet and to output said control packet (see para 0022 “The line connection 204 may comprise suitable connectors for connecting the network interface card 110 to the telecommunication interface 106…. The connectors may be of the RJ45 type”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective date of the invention to combine a component having a socket configured to receive said control packet and to output said control packet in the system of Modified Asa. The motivation is to provide an improved network interface card/device. (Sankala: see para 0003)

Claims 5, 6, 10-13, 15, 23, 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Asa and Jocha (US 20130010600 A1) in view of Sankala (US 20070171839) and further in view of Pope (US 20140310405 A1)

Regarding claims 5, 23, Modified Asa doesn’t teach the control component is configured to cause one or more request control messages to be output which are configured to cause at least one of the plurality of components to provide status information in response thereto. 
Pope teaches  the control component is configured to cause one or more request control messages to be output which are configured to cause at least one of the plurality of components to provide status information in response thereto. ( see pope 405  para 0030“ the host transport engine is configured to at least in part generate the acknowledgement packet and pass the acknowledgement packet to the device transport engine over a connection established between the host and device transport engines.”; see para 0132 “the host transport engine requesting retransmission of any missing packets.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine to cause one or more request control messages to be output which are configured to cause one or more components to provide status information in response in the system of modified Asa. The motivation to provide a low latency communication path. ( Pope: see para 0100)

Regarding claims 6, 24, modified Asa doesn’t teach wherein the status information is provided in one or more of said control packet and a receive queue for said control component.
Pope wherein the status information is provided in one or more of said control packet and a receive queue for said control component. (see pope 405 “the host may still be able to send control packets such as TCP acknowledgements and retransmissions.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine the status information is provided in one or more of said control packet and a receive queue for said control component in the system of modified Asa. The motivation to provide a low latency communication path. ( Pope: see para 0100)

Regarding claim 10, 26, Modified Asa doesn’t teach wherein said socket is configured to determine that at least a part of a received control packet is the same as a corresponding part of an output control packet.
Pope teaches said socket is configured to determine that at least a part of a received control packet is the same as a corresponding part of an output control packet. (see  pope 405 para 0022-23 “forwarding the payload of the data packet to the device application 109; and forwarding a payload received message to the host transport engine 105 to indicate that the received data packet has been successfully processed , the payload received message including at least the sequence number of the processed data packet”)[ sequence number is interpreted as same corresponding part].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine said socket is configured to determine that at least a part of at least one received control packets is the same as a corresponding part of a corresponding output control packet in the system of modified Asa. The motivation to provide a low latency communication path. ( Pope: see para 0100)

Regarding claim 11, Modified Asa doesn’t teach said socket is configured to determine that for a respective control packet that is received by the socket, that the respective control packet is output by the socket .
Pope teaches wherein said socket is configured to determine that for a respective control packet that is received by the socket, that the respective control packet is output by the socket. (see para 0029 “Preferably the device transport engine is configured to, on receiving a data packet over the first transport stream, forward the data packet to the host transport engine”; see para 0030 “Suitably the host transport engine is configured to at least in part generate the acknowledgement packet and pass the acknowledgement packet to the device transport engine over a connection established between the host and device transport engines”)[ acknowledgement is interpreted as respective control packet].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine said socket is configured to determine that for a respective control packet that is received by the socket, that the respective control packet is output by the socket  in the system of modified Asa. The motivation to provide a low latency communication path. ( Pope: see para 0100)
 

Regarding claim 12, Modified Kodwaki doesn’t teach wherein said socket is configured to determine that a number of received control packets is the same as a number of output control packets. 
Pope teaches wherein said socket is configured to determine that a number of received control packets is the same as a number of output control packets. (see  pope 405 para 0022-23 “forwarding the payload of the data packet to the device application 109; and forwarding a payload received message to the host transport engine 105 to indicate that the received data packet has been successfully processed , the payload received message including at least the sequence number of the processed data packet”)[ sequence number will show 
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine said socket is configured to determine that for a respective control packet that is received by the socket, that the respective control packet is output by the socket  in the system of modified Asa. The motivation to provide a low latency communication path. ( Pope: see para 0100)
 

Regarding claim 13, Modified Kodwaki doesn’t teach wherein said socket is configured to store at least a part of received control packet and to compare a least a corresponding part of the output control packet to the stored at least a part of the received control packet to determine that a respective control packet is received and output.
	Pope teaches wherein said socket is configured to store at least a part of received control packet and to compare a least a corresponding part of the output control packet to the stored at least a part of the received control packet to determine that a respective control packet is received and output. (See para 0015 “on receiving a data packet from the network, perform a lookup into the data store in order to identify whether that data packet belongs to a transport stream associated with the device transport engine.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine o store at least a part of received control packet and to compare a least a corresponding part of the output control packet to the stored at least a part of the received control packet to determine that a respective control packet is received and output in the system of modified Asa. The motivation to provide a low latency communication path. ( Pope: see para 0100).

Regarding claim 15, wherein said socket is configured to determine a discrepancy between at least a part of one or more received control packets and a corresponding at least a part of one or more output control packet and in response to generate and output an alert.
Pope teaches said socket is configured to determine a discrepancy between at least a part of one or more received control packets and a corresponding at least a part of one or more output control packet and in response to generate and output an alert. 
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine to store a hash of at least a part of the received control packet and to compare a hash of a corresponding part of the output control packet the system of modified Asa. The motivation to provide a low latency communication path. ( Pope: see para 0100)

 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asa US 20190347106 A1)  and Jocha (US 20130010600 A1) in view of Sankala (US 20070171839) and further in view of Koeten (US 9450945 B1)

Regarding claim 14, Modified Asa doesn’t teach said socket is configured to store a hash of at least a part of the received control packet and to compare a hash of a corresponding part of the output control packet to the stored hash to determine that a respective control packet is received and output.
Koeten (US 9450945 B1) teaches wherein said socket is configured to store a hash of at least a part of the received control packet and to compare a hash of a corresponding part of the output control packet to the stored hash to determine that a respective control packet is received and output (see col 10 lines 6-12 “information gateway module 304 make generate a fingerprint (e.g., hash) of that file or contents of that file and compare it to stored fingerprints of sensitive information. In one embodiment, these fingerprints may be stored in data store 340. If a match is found, then information gateway module 304 may identify the requested file.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine to store a hash of at least a part of the received control packet and to compare a hash of a corresponding part of the output control packet the system of modified Asa. The motivation to provide unified access. ( Koeten: see col 3 line 38).


Claims 16 , 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asa US 20190347106 A1) and Jocha (US 20130010600 A1) in view of Sankala (US 20070171839) and further in view of Schumacher (US 7917876 B1)


Regarding claim 16, Modified Asa doesn’t teach wherein a socket wrapper of said socket is configured determine if a respective control packet comprises one or more instructions for said component and if so, to cause one or more of said instructions to be performed.
Schumacher teaches a socket wrapper of said socket is configured determine if a respective control packet comprises one or more instructions for said component and if so, to cause one or more of said instructions to be performed (see col 4 lines 21-22 “That is, each of the sockets 116 provides a "wrapper" for its corresponding logic block”; see col 2 lines 3-7“The first packet comprising a header and a data block. The header includes an outstanding instruction of a plurality of instructions to be performed. At least one of the processing elements is selected to service the outstanding instruction to be performed based on first information”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine determine if a respective control packet comprises one or more instructions for said component and if so, to cause one or more of said instructions to be performed in the system of modified Asa. The motivation is to support tasks and instructions. (Schumacher: See col 5 lines 17-18)

Regarding claim 17, modified Asa doesn’t teach wherein said socket wrapper is configured to perform one or more of said one or more instructions for said component.
Schumacher teaches one or more of said one or more instructions for said component. (see col 2 lines 3-7“The first packet comprising a header and a data block. The header includes an outstanding instruction of a plurality of instructions to be performed. At least one of the processing elements is selected to service the outstanding instruction to be performed based on first information”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine one or more of said one or more instructions for said component  in the system of modified Asa. The motivation is to support tasks and instructions. (Schumacher: See col 5 lines 17-18)

Regarding claim 18, Modified Asa doesn’t teach wherein said socket wrapper is configured to cause the component to perform one or more of said one or more instructions.
Schumacher teaches wherein said socket wrapper is configured to cause the component to perform one or more of said one or more instructions. (see col 4 lines 21-22 “That is, each of the sockets 116 provides a "wrapper" for its corresponding logic block”; see col 2 lines 3-7“The first packet comprising a header and a data block. The header includes an outstanding instruction of a plurality of instructions to be performed. At least one of the processing elements is selected to service the outstanding instruction to be performed based on first information”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine determine if a respective control packet comprises one or more instructions for said component and if so, to cause one or more of said instructions to be performed in the system of modified Asa. The motivation is to support tasks and instructions. (Schumacher: See col 5 lines 17-18).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asa US 20190347106 A1) and Jocha (US 20130010600 A1) in view of Sankala (US 20070171839)  and Schumacher (US 7917876 B1)  and further in view of Pope (US 2014/0310405)

Regarding claim 19, Asa doesn’t teach said socket wrapper is configured to provide one or more messages to a scheduler to cause a rate of packets received by said socket to be one or increased or decreased.
Pope teaches wherein said socket wrapper is configured to provide one or more messages to a scheduler to cause a rate of packets received by said socket to be one or increased or decreased. (see para 0170 “duplicate acknowledgements (ACKs) would typically cause packets stored in the retransmit queue to be retransmitted according to the "fast retransmit" algorithm”) [ fast retransmit improves the speed of retransmitted packets].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine said socket wrapper is configured to provide one or more messages to a scheduler to cause a rate of packets received by said socket to be one or increased or decreased in the system of modified Asa. The motivation to provide a low latency communication path. ( Pope: see para 0100)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asa US 20190347106 A1)  and Jocha (US 20130010600 A1) in view of Sankala (US 20070171839) and Schumacher (US 7917876 B1)  and further in view of Allmendinger (US 2015/0131456)

Regarding claim 20, Asa teaches wherein the socket wrapper is configured determine that a respective control packet is to be output by said external component and to inject the respective control packet into a defined position within a flow of packets output by said socket.
Allmendinger teaches the socket wrapper is configured determine that a respective control packet is to be output by said external component and to inject the respective control packet into a defined position within a flow of packets output by said socket. (see para 0046 “Device A 202 may send a series of data packets PKT1 302, PKT2 304, PKT3 306 over the interconnection…. injector 212 may suppress forwarding PKT2 304 and send instead PKT1 302--compared reference numeral 312.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine injecting the respective control packet into a defined position in the system of modified Asa. The motivation is to test the packet sequence (Allmendinger: see para 0009)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416